Title: From James Madison to Thomas Jefferson, 24 September 1790
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 24. 1790.
I recd. yours of the 23 inst: by the bearer who now returns with the Horse. I will consult with some persons who are acquainted with him & let you know the price I set on him. The time & place of payment which you propose would suit me as well as immediate payment here: but I consider this credit as a necessary set off agst. advances which you will have made for me in France. If no obstacles not at present in view stand in the way, I shall have the pleasure of seeing Monticello a day or so before your next Court. My father sends the promised seed of the Mountain Cresses. Yours Mo: Affectly.
Js. Madison Jr.
